            Case 19-13496      Doc 50 Filed 08/21/20 Entered 08/21/20 14:45:33                       Desc Main
                                  UNITEDDocument     Page 1 of 3 COURT
                                         STATES BANKRUPTCY
                                    NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In Re:                                                            Case No. 19-13496
Dorothy J. Knight                                                 Honorable Carol A.Doyle
              Debtor.                                             Chapter 13

                                     NOTICE OF MOTION
To:
Dorothy J. Knight                  David M. Siegel                       Tom Vaughn
27 N. Latrobe Ave                  David M. Siegel & Associates          200 S. Michigan Ave. 13th Floor
Unit 2                             790 Chaddick Drive                    Chicago, IL 60604
Chicago, IL 60644                  Wheeling, IL 60090                    Via Court Electronic Notification
Via U.S. Mail                      Via Court Electronic
         Debtor.                   Notification


      PLEASE TAKE NOTICE that on the 1st day of September, 2020 at 9:30a.m, I will appear before the
Honorable Carol A.Doyle or any judge sitting in that judge’s place,, and present the motion of Ally Financial to
modify the automatic stay, a copy of which is attached.

       This motion will be presented and heard telephonically. No personal appearance in court is necessary or
permitted. To appear and be heard telephonically on the motion, you must set up and use an account with Court
Solutions, LLC. You can set up an account at www.Court-Solutions.com or by calling Court Solutions at (917)
746-7476.

        If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion
will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.
                                              Ally Financial
                                              By: /s/ James M. Philbrick
                                              James M. Philbrick
                                              Attorney No. 6244743
                                              Law Offices of James M. Philbrick
                                              P.O. Box 351
                                              Mundelein, Illinois 60060
                                              847/949-5290
                                              jamesphilbrick@comcast.net

                                 CERTIFICATE OF SERVICE

I, James M. Philbrick, an attorney, certify that I served a copy of this notice and the attached motion on each entity
shown on the attached list at the address shown and by the method indicated on the list above on the 21st day of
August , 2020, before the hour of 5:00 p.m.

                                              /s/ James M. Philbrick
             Case 19-13496     Doc 50 Filed 08/21/20 Entered 08/21/20 14:45:33                   Desc Main
                                  UNITEDDocument     Page 2 of 3 COURT
                                         STATES BANKRUPTCY
                                    NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In Re:                                                       Case No. 19-13496
Dorothy J. Knight
                                                             Honorable Carol A.Doyle
               Debtor.
                                                             Chapter 13

                                          MOTION TO MODIFY STAY

       NOW COMES Ally Financial, by and through its attorney, JAMES M. PHILBRICK, of THE LAW

OFFICES OF JAMES M. PHILBRICK, and as and for its Motion to Modify Stay, states as follows:

       1.      That Ally Financial is a creditor-claimant of the Debtor and brings this motion pursuant to 11

U.S.C. §362(d).

       2.      That on or about December 16, 2017, the Debtor executed an agreement for an interest in one 2014

BUICK LACROSSE, VIN 1G4GB5G33EF152800.

       3.      That Ally Financial has a properly perfected interest in the collateral in accordance with the Illinois

Motor Vehicle Act, and said lien was noted upon the Certificate of Title in connection with the aforesaid motor

vehicle.

       4.      That on May 9, 2019, the Debtor filed a voluntary petition under Chapter 13 of Title 11 of the

United States Code.

       5.      That the current payoff balance for the said vehicle is approximately $21,200.87.

       6.      That the current retail value for the said vehicle is approximately $11,600.00.

       7.      That the Debtor has no equity in the said vehicle.

       8.      That the Debtor is to be the disbursing agent for payments to Ally Financial. That the Debtor’s

installment payments are $414.56 a month, and the debtor has defaulted in making installment payments for the

months of May 2019 through July 2020, for a total default of $6,899.40, which amount includes attorney fees and

costs of $681.00.

       9.      That the Debtor have not provided Ally Financial with proof of full coverage insurance on the said

vehicle.

       10.     That the vehicle is not necessary for an effective reorganization.
              Case 19-13496 Doc 50 Filed 08/21/20 Entered 08/21/20 14:45:33                     Desc Main
          11.                                 Document
                 That Ally Financial's collateral              Page
                                                  is a depreciating   3 of 3
                                                                    asset.

          12.    That Ally Financial lacks adequate protection in its collateral, and therefore should be allowed to

immediately enforce and implement any Order Modifying the Automatic Stay that this Honorable Court may enter,

notwithstanding Federal Bankruptcy Rule 4001(a)(3).

          WHEREFORE, Ally Financial prays this Honorable Court for the entry of the attached order modifying the

automatic stay of 11 U.S.C. §362 so as to allow Ally Financial to take possession of one 2014 BUICK

LACROSSE, VIN 1G4GB5G33EF152800, and to enforce its rights against the security in accordance with the

agreement and/or applicable state laws; and to find that Federal Rule 4001(a)(3) of the Federal Rules of

Bankruptcy Procedure is non-applicable and thus Ally Financial may immediately enforce and implement the

attached Order Modifying the Automatic Stay; and for such other and further relief as the Court may deem just and

proper.

                                       Ally Financial

                                       By: /s/ James M. Philbrick
                                                  One of its Attorneys
James M. Philbrick
Attorney No. 6244743
Law Offices of James M. Philbrick
P.O. Box 351
Mundelein, Illinois 60060
847/949-5290
Fax: 847/949-5690
jamesphilbrick@comcast.net
